               Case 3:20-cr-00377-RS Document 24 Filed 01/06/21 Page 1 of 2



 1   STEVEN G. KALAR
     Federal Public Defender
 2   Northern District of California
     ANGELA CHUANG
 3   Assistant Federal Public Defender
     19th Floor Federal Building - Box 36106
 4
     450 Golden Gate Avenue
 5   San Francisco, CA 94102
     Telephone: (415) 436-7700
 6   Facsimile: (415) 436-7706
     Email:       Angela_chuang@fd.org
 7

 8   Counsel for Defendant ERVIN
 9

10                            IN THE UNITED STATES DISTRICT COURT
11                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
12                                   SAN FRANCISCO DIVISION
13

14      UNITED STATES OF AMERICA,                        Case No.: CR 20–377 RS
15                      Plaintiff,                       STIPULATION AND ORDER TO
                                                         CONTINUE
16              v.
17      FRANKLIN ERVIN,
18                      Defendant.
19

20

21           The above titled matter is currently scheduled for change of plea on January 12, 2021 at

22   1:30 PM. The parties are working towards a disposition and require additional time to finalize

23   an agreement. The parties therefore stipulate that the presently scheduled hearing shall be

24   continued to February 22, 2021 at 10:00 AM for change of plea via Zoom.

25           The parties further stipulate that time should be excluded from computation under the

26   Speedy Trial Act until February 22, 2021 to allow for the effective preparation of counsel. See

27   18 U.S.C. § 3161(h)(7)(B)(iv). The parties agree that the ends of justice served by ordering this

28

     [PROPOSED] STIPULATED ORDER
     ERVIN, CR 20–377 RS
               Case 3:20-cr-00377-RS Document 24 Filed 01/06/21 Page 2 of 2



 1   continuance outweigh the best interest of the public and this defendant’s right to a speedy trial,
 2   and merits this exclusion of time. See 18 U.S.C. § 3161(h)(7)(A).
 3
               IT IS SO STIPULATED.
 4

 5                    January 6, 2021                    DAVID L. ANDERSON
                      Dated                              United States Attorney
 6                                                       Northern District of California
 7                                                                 /S
 8                                                       MARJA-LIISA OVERBECK
                                                         Assistant United States Attorney
 9

10
                      January 6, 2021                    STEVEN G. KALAR
11
                      Dated                              Federal Public Defender
12                                                       Northern District of California

13                                                                 /S
                                                         ANGELA CHUANG
14                                                       Assistant Federal Public Defender
15
                                                 ORDER
16
             For the reasons stated above, the Court VACATES all appearances and CONTINUES
17
     this case to February 22, 2021 at 10:00 AM for change of plea.
18
             The Court also finds that exclusion from the time limits applicable under 18 U.S.C. §
19
     3161 of the period from January 12, 2021 through February 22, 2021 is warranted and that the
20
     ends of justice served by the continuance outweigh the best interests of the public and the
21
     defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A).
22

23

24   IT IS SO ORDERED.

25
     DATED: 1/6/21                                             _____________________________
26                                                             RICHARD SEEBORG
27                                                             United States District Judge

28

     [PROPOSED] STIPULATED ORDER
     ERVIN, CR 20–377 MAG
                                                     2
